[Cite as In re G.S., 2011-Ohio-2158.]


          Court of Appeals of Ohio
                                 EIGHTH APPELLATE DISTRICT
                                    COUNTY OF CUYAHOGA



                            JOURNAL ENTRY AND OPINION
                              Nos. 96158, 96159, and 96160




                                  IN RE: G.S., ET AL.
                                    Minor Children

                       [APPEAL BY: L.F., MOTHER]




                                        JUDGMENT:
                                         AFFIRMED


                              Civil Appeal from the
                    Cuyahoga County Court of Common Pleas
                                Juvenile Division
              Case Nos. AD 09912146, AD 09912147, and AD 09912149

        BEFORE:             Sweeney, J., Celebrezze, P.J., and Cooney, J.

        RELEASED AND JOURNALIZED: May 5, 2011

ATTORNEY FOR APPELLANT
Dale M. Hartman, Esq.
2195 South Green Road
University Heights, Ohio 44121

ATTORNEYS FOR APPELLEES

FOR C.C.D.C.F.S.

William D. Mason
Cuyahoga County Prosecutor
By: Gina S. Lowe, Esq.
Assistant County Prosecutor
C.C.D.C.F.S.
4261 Fulton Parkway
Cleveland, Ohio 44144

ATTORNEY FOR CHILDREN

Mark Witt, Esq.
6209 Barton Road
North Olmsted, Ohio 44070

GUARDIAN AD LITEM

Paul Berman, Esq.
Guardian Ad Litem for Child
24105 Duffield Road
Cleveland, Ohio 44122




JAMES J. SWEENEY, J.:
      {¶ 1} Appellant L.F.1 (“Mother”) appeals the juvenile court’s judgment

that granted permanent custody of three of her children, G.S. (born

September 24, 1999), J.S. (born December 14, 2000), and D.F. (born December

28, 2004), to the Cuyahoga County Department of Children and Family

Services (“CCDCFS”).

      {¶ 2} On July 6, 2009, CCDCFS sought permanent custody of G.S., J.S.,

and D.F. alleging they were neglected and dependent as defined in R.C.

2151.03 and R.C. 2151.04. It was alleged that Gregory S. (“Gregory”) was

the father of G.S. and J.S. and that Wayne W. or “John Doe” was the alleged

father of D.F. None of the fathers or alleged fathers have appealed from the

judgment that granted permanent custody of the children to CCDCFS. The

record documents several unsuccessful attempts to serve Gregory, after which

service was made by publication with regard to the custody proceedings

involving G.S. and J.S.

      {¶ 3} The record contains transcripts of proceedings that took place on

the following dates: July 6, 2009; July 22, 2009; April 13, 2010; June 22, 2010;

and December 2, 2010.



      1
        The parties are referred to herein by their initials or title in accordance
with this court’s established policy regarding non-disclosure of identities in juvenile
cases.
     {¶ 4} On April 13, 2010, the court held a hearing on CCDCFS’s

complaint for neglect, dependency, and permanent custody. Mother attended

the hearing with her counsel. The parties stipulated to various amendments

to the original complaint, which were placed on the record.            These

amendments included:

           ·     Allegation 1 altered the second sentence to read that
                 Mother “was convicted of three counts of attempted child
                 endangering on November 4, 2009.”

           ·     Allegation 2 was removed.

           ·     Allegation 3 was altered to provide that “Mother has a
                 substance abuse problem, specifically alcohol, which
                 interferes with her ability to provide appropriate care and a
                 permanent home for the children. She participated in a
                 substance abuse program in 2008, but relapsed.”

           ·     Allegation 4 was altered to provide, “Mother has been
                 diagnosed with depression and was receiving counseling
                 with her children through Berea Children’s Home.”

           ·     Previous Allegation 5 was omitted in its entirety.

     {¶ 5} All of the remaining allegations of the original complaint

remained unchanged. Based on the stipulations of the parties, including the

above agreed amendments to the original complaint, Mother admitted the

second half of allegation 1 as well as allegations 2 through 5. Due to the

above-stipulations, allegation 5 became, “The children have been removed

from the mother’s care twice in the past due to her substance abuse issues.
See case numbers AD02903397-98 and AD06901434-36.” Mother’s counsel

confirmed that Mother agreed to the amendments and would enter an

admission to the amended complaint.      Mother independently advised the

court that she understood the amendments and intended to enter an

admission as stated. Mother confirmed that she had a copy of the amended

complaint in front of her. The court then advised Mother of her right to have

a trial on the complaint as well as her rights to counsel, to subpoena and

cross-examine witnesses, her right to remain silent, and that the CCDCFS

bore the burden of proving the allegations by clear and convincing evidence.

Mother indicated that she was not under the influence of anything that would

affect her ability to understand the proceedings. Mother was advised that if

CCDCFS proves the allegations of the complaint by clear and convincing

evidence “all parental rights would be severed and the children would be free

to be placed for adoption.” The court then heard testimony of a CCDCFS

intake worker, Phyllis Richardson (“Richardson”), and Officer Keith Sanicky

(“Sanicky”).

      {¶ 6} Richardson testified that Gregory is the father of G.S. and J.S.

According to Richardson, CCDCFS had concerns over Gregory’s ability to

parent the children due to his substance abuse problem.              During

Richardson’s investigation, Gregory was reportedly in rehab for alcohol and
marijuana abuse. Mother reported to Richardson that Gregory did not have

any contact with the children. Richardson identified Wayne W. as the father

of D.F. but indicated he had not established paternity. Richardson had no

contact with Wayne W. and was told that he had no contact with D.F.

Mother did not cross-examine this witness.

      {¶ 7} Sanicky testified that on June 2, 2009, he was working as a

Parma police officer and responded to a call involving Mother. A daycare

facility was uncomfortable releasing the children to Mother due to her being

disoriented.   Sanicky observed Mother staggering as she walked and she

appeared to not know where she was. Mother’s car had severe front-end

damage. When Sanicky attempted to speak with Mother, she kept repeating

that she exchanged information with the other driver and that her insurance

was current.    She was otherwise non-responsive to Sanicky’s inquiries.

Sanicky contacted the fire department to examine her in case of a medical

emergency. Sanicky also attempted to administer a field sobriety test due to

Mother’s behavior and an odor of alcohol on her breath; however, she refused

all field sobriety testing. Mother was arrested for child endangering due to

her intoxication. Because Sanicky and the daycare were unable to reach any

family members, the children were taken to children services.

      {¶ 8} Based on Mother’s stipulations and admissions to allegations 2
through 5 and the second half of allegation 1 of the complaint as amended, as

well as the testimony from the social worker and the arresting officer, the

court found that CCDCFS proved by clear and convincing evidence that the

children were neglected and dependent and they were adjudicated as such.

The children were committed to the temporary custody of CCDCFS pending

disposition.

      {¶ 9} The proceedings from June 22, 2010 reflect that Gregory

appeared in court, was appointed counsel, and advised of the proceedings.

At that time, the matters were continued for disposition and also to allow the

court to conduct an in camera discussion with the children. Gregory was

notified of the trial date and instructed to keep in touch with his assigned

counsel.

      {¶ 10} The court held the dispositional hearing on December 2, 2010,

which was attended by mother, her counsel, Gregory’s counsel, the

prosecuting attorney, counsel for the children, the guardian ad litem for the

children, the guardian ad litem for mother, and the social worker.

      {¶ 11} The   testimony   from   the   April   adjudicatory hearing was

incorporated without objection. There were no objections or concerns placed

on the record by any party.     Mother requested that she be granted legal

custody of the children. Gregory’s counsel indicated that Gregory was not
present but requested that legal custody be granted to one of the parents.

      {¶ 12} Ramona Miller, a CCDCFS social worker, testified first.    Miller

stated there was a case plan filed with the court that required substance

abuse treatment for Gregory and Mother, mental health treatment for

Mother, basic needs for parents to be able to demonstrate their ability to meet

the basic needs of the children, and parenting education for Mother. Gregory

is the father of G.S. and J.S., and Miller indicated that D.F.’s father was

unknown. Miller further testified that Kevin M. was the alleged father of

D.F., but paternity had not been established. By that time, two prior alleged

fathers of D.F., namely Wayne W. and Sheridan L., had been genetically

excluded.

      {¶ 13} Gregory was referred for a substance abuse assessment and had

engaged in services in July 2010. No treatment was recommended because

Gregory had recently completed treatment and agreed to random urine

screens.    In September, he tested positive for opiates.       He was then

scheduled for an updated assessment but failed to appear.              Miller’s

attempts to contact him since that time were unsuccessful.             To her

knowledge, he was not able to complete the terms of the case plan due to his

last known residence in a transitional shelter. Gregory’s last known visit

with the children was September 24, 2010, and he had not seen the children
for at least two months at the time of the hearing.

      {¶ 14} Kevin M. did not respond to Miller’s attempts to engage him in

services and have genetic testing.

      {¶ 15} Miller testified that Mother was able to meet the basic needs

component of the case plan at the time of the hearing.        She completed a

parenting class and domestic violence education. She had stable housing,

completed parenting education, and completed a psychological evaluation.

Mother engaged in services at Berea Children’s Home and the Free Clinic,

but was not taking her medications in April. Mother also did not appear for

a follow-up in June. To Miller’s knowledge, Mother did not maintain mental

health services at the Free Clinic between November and April, but did

obtain services from an in-home therapist during that time.           Mother

re-engaged in outpatient therapy with the Berea Children’s Home in

September 2010.

      {¶ 16} Mother has a long history of substance abuse dating back to 2002.

 Mother completed the substance abuse component of the case plan by April

2010. In September 2009, Mother tested positive three times and remained

clean until May 2010 when she tested positive for cocaine. Mother denied

use, but hair testing resulted in a finding of chronic use.

      {¶ 17} Miller expressed a concern that the children had been in agency
care three times. G.S. and J.S. had been in CCDCFS care since they were

one and two years old. Over the course of eight years, the children would

only remain in Mother’s care for about a year until she would relapse, use,

and fail to keep the children safe.   The agency’s involvement with the

children resulted primarily from Mother’s continued substance abuse.

Mother has completed treatment on at least three occasions, but failed to

remain sober.

     {¶ 18} J.S. was diagnosed with ADHD, for which medication is required.

J.S. has an Individualized Education Plan and is placed in a special class

due to mental health concerns. Mom did attend visits with the children and

had a bond with them.

     {¶ 19} Mother tested positive for cocaine in May 2010.   Miller believed

Mother had maintained sobriety between June 8, 2010 through the hearing

on December 1, 2010.

     {¶ 20} Mother was diagnosed with depressive disorder and alcohol

dependence.     According to Miller, Mother was noncompliant with her

medications for a few months around April 2010.

     {¶ 21} Miller indicated that D.F and J.S. said they wanted to live with

Mother, while G.S. expressed a desire to reside with his grandmother. Other

professionals had advised Miller that G.S. was concerned with Mother
relapsing.

      {¶ 22} Gregory’s counsel also cross-examined Miller and established that

Gregory had completed treatment at Fresh Start in March 2010. Gregory’s

last visit with his children was September 24, 2010. Gregory had ceased

contact with Miller, and his last known address was a men’s shelter.

Although Gregory was scheduled to meet with CCDCFS in October, he failed

to attend the meeting. He tested positive for opiates on at least two occasions

in July and August 2010.

      {¶ 23} Miller expressed concerns over Mother’s history of relapsing over

the course of an eight-year period, with the consequence of the children being

placed in and out of CCDCFS care.

      {¶ 24} This concluded the submission of evidence. The children’s GAL

advised the court that, since his report in June, Gregory had become

somewhat involved but had not done so in the past. Historically, Mother was

compliant with the case plans but “always relapses nearly every year, and it

happened yet again.”       Although the children love their mother, their

placement in foster homes has exacerbated their problems.            G.S. has

expressed concerns about Mother’s ability to maintain sobriety.            The

children’s preference, as expressed to the GAL, has always been to return to

their grandmother. CCDCFS was re-examining the possibility of placement
with the grandmother in the event permanent custody was granted. The

GAL indicated his belief that it was in the best interest of the children for

permanent custody to be granted in light of Mother’s continual relapses and

the need to establish stability and permanence for the children.

      {¶ 25} CCDCFS, as well as counsel for the children, petitioned the court

to grant permanent custody to CCDCFS, while Mother’s and Gregory’s

counsel maintained it should be denied in favor of Mother being the legal

guardian. The children’s counsel indicated that he wanted Mother’s parental

rights to be terminated so that they could be adopted and have stability.

Counsel for the children argued that Mother had not completed the case plan

or had exhibited factors indicative of another relapse, i.e., testing positive and

failing to cooperate.

      {¶ 26} The trial court indicated that Mother’s approximate six months of

sobriety was not enough to overcome her history of continual relapse, and

there was too great of a risk to place the three young children with Mother.

The trial court granted CCDCFS’s complaint for permanent custody. The

court issued a journal entry in which it found clear and convincing evidence

that the children cannot be placed with the parents within a reasonable time

or should not be placed with the parents for reasons contained in R.C.

2151.414(E). Specifically, the court cited: Mother’s chemical dependency and
the inability to provide an adequate permanent home from the present time

and within one year. With respect to J.S. and G.S., the court found that

Gregory demonstrated a lack of commitment and failed to support, visit, or

communicate with the children, and his other actions displayed an

unwillingness to provide an adequate permanent home for the children.

With respect to D.F., the alleged fathers had also demonstrated a lack of

commitment, failed to support, visit, or communicate with the child and

additionally found that they had abandoned the child.

      {¶ 27} The court noted that Mother completed the plan but continued to

relapse, failed random urine screens and hair sample tests, and reflected

continued substance abuse. Gregory failed random urine screens and failed to

attend follow-up substance abuse treatment, failed to provide for the basic

physical needs of the children and had infrequent visits. The alleged fathers

of D.F. had no contact with the child. Accordingly, the trial court determined

that continued residence or return to the home would be contrary to the best

interest of the children. The court granted permanent custody of each child

to CCDCFS, and mother has appealed these orders.

      {¶ 28} In her first assignment of error, Mother asserts that she was

denied due process, alleging that Gregory was not served with notice of the

adjudicatory hearing and amendments to the complaint.
      {¶ 29} This assignment of error pertains to service of notice on Gregory,

who is the father of J.S. and G.S. Gregory is not the father or an alleged

father of D.F. Therefore, this assignment of error has no bearing on the trial

court’s order of permanent custody rendered with regard to D.F.

      {¶ 30} This court has held that “one parent has standing on appeal to

challenge the permanent custody order as void for failing to serve the other

parent.” In re E.S.B., Cuyahoga App. No. 87673, 2006-Ohio-5002, ¶5, citing,

In re Call (Apr. 12, 2001), Cuyahoga App. No. 78376. However, a party must

establish prejudice before it can proceed to challenge an alleged error

committed against a non-appealing party. Id., citing, In re Hiatt (1993), 86

Ohio App.3d 716, 721, 621 N.E.2d 1222.          In this case, Mother has not

established the requisite prejudice.    Additionally, the parties waived this

error by failing to assert it in the court below despite making court

appearances and being represented by counsel.

      {¶ 31} The record reflects that Gregory was served with notice of the

proceedings by publication. Further, he appeared in court during the course

of the custody proceedings as reflected by the June 22, 2010 transcript. At

that time, he did not assert any objections and did not claim failure of service.

Gregory was appointed counsel and advised to stay in touch with his

attorney. His attorney appeared at the dispositional hearing and indicated
that Gregory had not appeared.     Gregory’s attorney did not object to the

proceedings for a lack of notice, nor is there any indication that Gregory was

unaware of the proceedings. His attorney participated in the proceedings,

cross-examined witnesses, and requested that Mother be granted custody of

the children. Mother did not assert any objection concerning the service of

notice on Gregory at any point throughout the custody proceedings.        The

amendments to the complaint all pertained to allegations concerning Mother

and did not relate to Gregory. Mother was fully advised of the amendments,

which were placed in their entirety upon the record. Mother expressed her

understanding and agreement to the amendments, indicated that she had

received a copy of them, and entered admissions accordingly.

     {¶ 32} The court considered evidence concerning Gregory’s limited

involvement with the children and participation in treatment. However, the

record also contains evidence that he had not seen the children since

September, he did not have stable housing, and he expressed no interest in

gaining custody of his children.    At the dispositional hearing, Gregory’s

attorney requested that Mother be given custody of the children.

Accordingly, the record reflects that the parties waived this issue and,

alternatively, Mother has failed to establish how the lack of service on the

non-appealing father resulted in any prejudice to her. This assignment of
error is overruled.

      {¶ 33} In her second assignment of error, Mother again relies on

inaction by Gregory in attempting to obtain reversal of the permanent

custody awards.       Mother asserts that without Gregory’s waiver of the

statutory 90-day time limit set by R.C. 2151.35(B)(1), her voluntary waiver of

the time limit was somehow invalid. Again, Gregory has not appealed the

permanent custody order, nor did he raise any objection to the proceedings

based on the 90-day time limit.

      {¶ 34} Mother admits that the law recognizes as valid a party’s waiver of

the time limits set by the statute, and she further admits that she executed

such a waiver in these cases. Mother presents no law that would support her

argument that her waiver was invalid without a similar written waiver from

all the fathers and alleged fathers.     That proposition is not reasonable;

especially given that some parents, such as D.F.’s father, never established

paternity.   Finally, Gregory was specifically advised of a hearing date

scheduled beyond the 90-day time limit to which he did not object, thereby

implicitly waiving the 90-day time limit.       This assignment of error is

overruled.

      {¶ 35} The third assignment of error challenges the amendments to the

complaint in the absence of a written motion being filed. Mother asserts that
the trial court committed plain error by accepting the amendments despite

her stipulation and agreement to them on the record.

      {¶ 36} Juv.R. 22(B) states:

      {¶ 37} “Any pleading may be amended at any time prior to the

adjudicatory hearing. After the commencement of the adjudicatory hearing, a

pleading may be amended upon agreement of the parties or, if the interests of

justice require, upon order of the court. * * * Where requested, a court order

shall grant a party reasonable time in which to respond to an amendment.

See, also, Juv.R. 19, which authorizes oral motions with permission of the

court and states:

      {¶ 38} “An application to the court for an order shall be by motion. A

motion other than one made during trial or hearing shall be in writing unless

the court permits it to be made orally. It shall state with particularity the

grounds upon which it is made and shall set forth the relief or order sought. It

shall be supported by a memorandum containing citations of authority and

may be supported by an affidavit.”

      {¶ 39} The amendments to the complaint were made by agreement of

the parties at the April 13, 2010 hearing and were not required to be in

writing. Nonetheless, the record contains Mother’s acknowledgment that she

had been given a copy of the amendments, which were set forth in detail on
the record.    Accordingly, Mother has failed to establish any plain error

regarding the trial court’s acceptance of the amendments that were proposed

pursuant to her agreement. This assignment of error is overruled.

       {¶ 40} In her fourth assignment of error, Mother essentially asserts that

she received ineffective assistance of counsel because her attorney did not

object to the matters set forth in the previous assignments of error.

       {¶ 41} In order to establish a claim of ineffective assistance of counsel,

Mother must demonstrate that her trial counsel’s performance was deficient

and that the deficient performance was prejudicial. Strickland v. Washington

(1984), 466 U.S. 668, 104 S.Ct. 2052, 80 L.Ed.2d 674; State v. Bradley (1989),

42 Ohio St.3d 136, 538 N.E.2d 373, certiorari denied (1990), 497 U.S. 1011,

110 S.Ct. 3258, 111 L.Ed.2d 768. Prejudice is demonstrated when appellant

proves that, but for counsel’s actions, there is a reasonable probability that

the result of the proceedings would have been different. Strickland, supra at

694.

       {¶ 42} Because we found that Mother failed to allege or establish any

prejudicial effect of the alleged lack of service on Gregory and because he

himself waived the issue, Mother’s counsel was not ineffective for failing to

object on that ground.       Similarly, our resolution of Mother’s previous

assignments of error renders her claims of ineffective assistance of counsel
relating to them moot. To the extent Mother generally claims her counsel

was ineffective for allowing her to sign a waiver of the time limit and for

agreeing to the amendments, she offers no basis to support it, nor does she

explain how the outcome of the proceedings would have been different in the

event that she had not executed the waiver or had not made the admissions.

Stated differently, there is no evidence to suggest that the court would have

set a hearing outside the statutory time limit if she had not executed the

waiver or that the evidence would have been any different or more favorable

to her in the absence of the waiver or her admissions. In fact, waiving the

time limit allowed her more time to complete her case plan.

      {¶ 43} The fifth assignment of error asserts that the trial court erred by

failing to record all of the proceedings.

      {¶ 44} App.R. 10 imposes a duty on the appellant to ensure the

transmission of a complete record to the appellate court for review.

Loc.App.R. 10 also requires the appellant to “cause timely transmission of the

record or seek an extension of time to do so from this court.”

      {¶ 45} R.C. 2151.35(A)(2) states:

      {¶ 46} “A record of all testimony and other oral proceedings in juvenile

court shall be made in all proceedings that are held pursuant to section

2151.414 of the Revised Code or in which an order of disposition may be made
pursuant to division (A)(4) of section 2151.353 of the Revised Code, and shall

be made upon request in any other proceedings. The record shall be made as

provided in section 2301.20 of the Revised Code.”

      {¶ 47} Juv.R. 37(A) states:

      {¶ 48} “The juvenile court shall make a record of adjudicatory and

dispositional    proceedings   in    abuse,   neglect,   dependent,   unruly,   and

delinquent      cases;   permanent    custody   cases;   and   proceedings   before

magistrates. In all other proceedings governed by these rules, a record shall

be made upon request of a party or upon motion of the court. The record shall

be taken in shorthand, stenotype, or by any other adequate mechanical,

electronic, or video recording device.”

      {¶ 49} The Ohio Supreme Court has observed, “a juvenile court must

take whatever steps are necessary to ensure that it records its proceedings.

However, in the event that the proceedings are not recorded properly, the

question that arises, * * * is whether an appellant has the obligation to

attempt to correct an insufficient record by using one of the options available

under App.R. 9 or whether the juvenile court’s failure to record the

proceedings in and of itself necessitates reversal.” In re B.E., 102 Ohio St.3d

388, 2004-Ohio-3361, 811 N.E.2d 76, ¶12.           The court held “that when a

juvenile court fails to comply with the recording requirements of Juv.R. 37(A)
and an appellant attempts but is unable to submit an App.R. 9(C) statement

to correct or supplement the record, the matter must be remanded to the

juvenile court for a rehearing.” Id. at ¶16.

      {¶ 50} CCDCFS argues that the recording requirement applies only to

adjudicatory and dispositional hearings, which in this case are a part of the

record. We note that there was critical testimony missing from the record in

In re B.E., and that the missing proceedings in this case relate to pretrial

hearings. Even assuming, without deciding, that the recording requirement

applies to all parental rights proceedings, there does not appear to be any

effort to correct or supplement this record pursuant to App.R. 9; nor is there

any indication that the missing pretrial proceedings contain anything that

would have affected the outcome of these cases.               Accordingly, this

assignment of error is overruled.

      {¶ 51} The final assignment of error asserts that the trial court’s verdict

was against the manifest weight of the evidence.

      {¶ 52} In this assignment of error, Mother contends that the trial court

erred when it granted permanent custody of her children to CCDCFS in the

absence of clear and convincing evidence. CCDCFS maintains the court did

not abuse its discretion when it determined the best interest of the children

would be served by granting CCDCFS permanent custody. The issue
presented here concerns the permanent custody of the children.

      {¶ 53} In considering an award of permanent custody, the court must

first determine whether, by clear and convincing evidence, it is in the best

interest of the child to grant permanent custody. R.C. 2151.414(D). In

determining the best interest of the child during the permanent custody

hearing, the court must consider the factors listed in R.C. 2151.414(D), which

include the reasonable probability the child will be adopted; the interaction of

the child with parents, siblings, and foster parents; the wishes of the child;

the custodial history of the child; and the child’s need for a legally secure

permanent placement.

      {¶ 54} In addition to determining the child’s best interest, the court

must make a second determination before granting permanent custody: it

must determine whether the child can be placed with a parent within a

reasonable   time   or   should    not   be   placed   with   the   parent.   R.C.

2151.414(B)(1)(a). The court is required to enter a finding that the child

cannot be placed with a parent within a reasonable time if any factors set

forth in R.C. 2151.414(E) apply.

      {¶ 55} Judgments supported by competent, credible evidence going to all

the essential elements of the case will not be reversed as being against the

manifest weight of the evidence.
        {¶ 56} R.C. 2151.414(E) includes the following factors:

        {¶ 57} “(1) Following the placement of the child outside the child’s home

and notwithstanding reasonable case planning and diligent efforts by the

agency to assist the parents to remedy the problems that initially caused the

child to be placed outside the home, the parent has failed continuously and

repeatedly to substantially remedy the conditions causing the child to be

placed outside the child’s home. In determining whether the parents have

substantially remedied those conditions, the court shall consider parental

utilization of medical, psychiatric, psychological, and other social and

rehabilitative services and material resources that were made available to the

parents for the purpose of changing parental conduct to allow them to resume

and maintain parental duties;

        {¶ 58} “(2) Chronic mental illness, chronic emotional illness, mental

retardation, physical disability, or chemical dependency of the parent that is

so severe that it makes the parent unable to provide an adequate permanent

home for the child at the present time and, as anticipated, within one year

after the court holds the hearing pursuant to division (A) of this section or for

the purposes of division (A)(4) of section 2151.353 [2151.35.3] of the Revised

Code;

        {¶ 59} “* * *
      {¶ 60} “(4) The parent has demonstrated a lack of commitment toward

the child by failing to regularly support, visit, or communicate with the child

when able to do so, or by other actions showing an unwillingness to provide

an adequate permanent home for the child;

      {¶ 61} “* * *

      {¶ 62} “(14) The parent for any reason is unwilling to provide food,

clothing, shelter, and other basic necessities for the child or to prevent the

child from suffering physical, emotional, or sexual abuse or physical,

emotional, or mental neglect.”

      {¶ 63} The trial court found that the children could not be placed with

mother within a reasonable time due to her severe chemical dependency and

her inability to provide an adequate permanent home for the children at the

present time and within one year from the time the court holds the hearing.

The court further found that fathers and alleged fathers of G.S., J.S., and

D.F. demonstrated a lack of commitment to the children, failed to regularly

support, visit, or communicate with them, and displayed an unwillingness to

provide adequate homes for the children. With respect to the alleged fathers

of D.F., the court found they had abandoned the child. The existence of any

one of the factors can be sufficient grounds for the trial court to determine

that the children could not be placed with either parent within a reasonable
time. In re C.F., 113 Ohio St.3d 73, 2007-Ohio-1104, 862 N.E.2d 816, ¶50.

      {¶ 64} Further, the court properly determined that placement with any

of the parents was not in the best interest of the children.

      {¶ 65} The trial court’s judgment was not against the manifest weight of

the evidence.

      Judgments affirmed.

      It is ordered that appellees recover from appellant costs herein taxed.

      The court finds there were reasonable grounds for this appeal.

      It is ordered that a special mandate be sent to said court to carry this

judgment into execution.

      A certified copy of this entry shall constitute the mandate pursuant to

Rule 27 of the Rules of Appellate Procedure.



JAMES J. SWEENEY, JUDGE

FRANK D. CELEBREZZE, JR., P.J., and
COLLEEN CONWAY COONEY, J., CONCUR